 Case 2:19-cv-06182-DSF-PLA Document 42-9 Filed 03/09/20 Page 1 of 3 Page ID #:1613




 1 MICHAEL FEUER, City Attorney
   KATHLEEN A. KENEALY, Chief Assistant City Attorney (SBN 212289)
 2
   SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
 3 GABRIEL DERMER, Assistant City Attorney (SBN 229424)
   FELIX LEBRON, Deputy City Attorney (SBN 232984)
 4
   A. PATRICIA URSEA, Deputy City Atty (SBN 221637)
 5 200 N. Main Street, City Hall East, Room 675
   Los Angeles, CA 90012
 6
   Telephone (213) 978-7569
 7 Facsimile (213) 978-7011
   Felix.Lebron@lacity.org
 8
   Patricia.Ursea@lacity.org
 9
   Attorneys for Defendant, CITY OF LOS ANGELES
10
11                         UNITED STATES DISTRICT COURT
12                       CENTRAL DISTRICT OF CALIFORNIA

13
     JANET GARCIA, GLADYS ZEPEDA,                 Case No.: 2:19-cv-6182-DSF-PLA
14                                                Assigned to Judge Dale S. Fischer
     MIRIAM ZAMORA, ALI EL-BEY, PETER
15   DIOCSON JR., MARQUIS ASHLEY, JAMES
     HAUGABROOK, individuals, KTOWN FOR          DECLARATION OF LORENA
16                                               BERNAL ISO DEFENDANT CITY
     ALL, an unincorporated association,         OF LOS ANGELES’
17   ASSOCIATION FOR RESPONSIBLE and             OPPOSITION TO MOTION FOR
     EQUITABLE PUBLIC SPENDING an                PRELIMINARY INJUNCTION
18
     unincorporated association,                 Concurrently Filed Documents:
19                                                  Memorandum of Points &
                   Plaintiffs,                        Authorities ISO Opposition
20                                                  Declarations ISO Opposition:
        vs.                                           Dermer, Wong, Pereida,
21 CITY OF LOS ANGELES, a municipal entity;           Ramirez, Rankin, Guerrero,
                                                      Haines, Medina, Banks, Bernal,
22 DOES 1-50,                                         Rodriguez, Diaz
               Defendant(s).                        Request for Judicial Notice
23                                                  Evidentiary Objections
24
                                                 Date: March 30, 2020
25                                               Time: 1:30 p.m.
                                                 Ctrm: 7D
26
27
28
     DECLARATION OF LORENA BERNAL ISO CITY’S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
 Case 2:19-cv-06182-DSF-PLA Document 42-9 Filed 03/09/20 Page 2 of 3 Page ID #:1614



 1                         DECLARATION OF LORENA BERNAL
 2         I, LORENA BERNAL, hereby declare:
 3         1.     I currently work in the Office of Los Angeles City Council President Nury
 4 Martinez, who represents the Sixth District, which covers the Los Angeles
 5 neighborhoods of Van Nuys, Lake Balboa, Sun Valley, Panorama City, Arleta, North
 6 Hollywood, and North Hills East. I am an Area Director in the Sixth District’s Sun
 7 Valley office, and I have held this position for the last five years. I have personal
 8 knowledge of the facts contained herein, and if called to testify I could and would do so
 9 competently.
10         2.     In my role as Area Director, I oversee the field operations in the
11 communities of Arleta, North Hills East, Panorama City, and a portion of North
12 Hollywood and Sun Valley. In the scope of my role, I represent Councilwoman Nury
13 Martinez at a variety of meetings and community events, and regularly coordinate
14 district-wide events and town hall forums. At such events, I regularly interact with
15 residents and listen to their concerns. One concern that has been plaguing our district for
16 years are items of furniture, and other items that are larger than could fit in a 60-gallon
17 container with the lid closed, in the public right of way.
18         3.     For example, there used to be a pedestrian walkway stretching from
19 Osborne Street to Wingo Street in Arleta. This pedestrian walkway was used by
20 children traveling to and from the nearby Vena Elementary School. When homeless
21 encampments moved into the walkway, the Sixth District began receiving numerous
22 complaints about large items impeding the pedestrian walkway, making it difficult to
23 traverse, or, in some instances, entirely blocking the walkway. Ultimately, in December
24 2016, the pedestrian walkway had to be closed due in part to these concerns.
25 ///
26 //
27 //
28
                                                  1
          DECLARATION OF LORENA BERNAL ISO CITY’S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
 Case 2:19-cv-06182-DSF-PLA Document 42-9 Filed 03/09/20 Page 3 of 3 Page ID #:1615




 1            I declare under penalty of perjury under the laws of the State of California and
 2   the United States that the foregoing is true and correct and that this Declaration was
 3   executed on March 6th, 2020, at Los Angeles California.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
          DECLARATION OF LORENA BERNAL ISO CITY SOPP. TO MOT. FOR PRELIMINARY INJUNCTION
